Order affirmed, without costs. The information laid under section 1458 of the Consolidation Act* was entirely insufficient. Disorderly conduct under such section is defined by subdivisions 1, 2 and 3 thereof, and this information charges no act which falls within such definition. But the magistrate had jurisdiction over the offense of disorderly conduct, and, therefore, cannot be prohibited from proceeding in his duty, which is to dismiss the information. Blaekmar, P. J., Mills, Putnam, Kelly and Manning, JJ., concur.

 Laws of 1882, chap. 410, § 1458.—[Rep.